 

Exhibit 10.1

ENTRAVISION COMMUNICATIONS CORPORATION

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

[Director Name]

Dear [Director Name]:

You have been granted an award of Restricted Stock Units (an “Award”) under the
Entravision Communications Corporation (the “Company”) 2004 Equity Incentive
Plan, as amended (the “Plan”) with the following terms and conditions:

 

Grant Date:

 

 

 

 

 

Number of Restricted Stock Units:

 

 

 

 

 

Vesting Schedule:

 

All of your Restricted Stock Units will vest in full in full on the earlier of:
(x) the first anniversary of the Grant Date or (y) the business day immediately
preceding the date of the Company’s 2015 annual stockholder meeting, provided
that you are a member of the Board of Directors on such date.  If your service
on the Board of Directors terminates as a result of death or Disability prior to
the vesting date, your Restricted Stock Units will become fully vested on the
date of such termination.  If you are a member of the Board of Directors at the
time of a Change of Control, your Restricted Stock Units will vest as determined
by the Compensation Committee of the Board of Directors of the Company (the
“Committee”) or otherwise as provided by Section 16(c) of the Plan (provided,
that, for purposes of Section 16(d) of the Plan and notwithstanding anything
therein, accelerated vesting of Restricted Stock Units will be cut back as
necessary to avoid the application of Section 280G, if applicable, and neither
you nor the Company will have any discretion to elect other compensation to be
cut back prior to cutting back any accelerated vesting under this Award).  Upon
any other termination of your service on the Board of Directors prior to the
vesting date, you will forfeit the Restricted Stock Units.

 

 

 

Issuance of Shares:

 

As soon as practicable following your “separation from service” with the Company
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance promulgated thereunder (“Section 409A”)) and within 30
days following such event, the Company will issue in your name a number of
Shares equal to the number of vested Restricted Stock Units (and you will
forfeit any then-unvested Restricted Stock Units as of such date after
accounting for any accelerated vesting).  Notwithstanding the foregoing,
immediately prior to the consummation of a Change of Control that also
constitutes a “change in control event” within the meaning of Section 409A that
occurs prior to your separation from service, the Company will issue in your
name a number of Shares equal to the number of vested Restricted Stock Units
(and you will forfeit any then-unvested Restricted Stock Units as of such date
after accounting for any accelerated vesting)

 

 

 

Transferability of Restricted Shares:

 

By accepting this Award, you agree not to sell any Shares acquired under this
Award at a time when applicable laws, Company policies (including without
limitation, the Company’s Insider Trading Policy) prohibit such sale.

 

 

 

Rights as Shareholder:

 

You will not be deemed for any purposes to be a shareholder of the Company with
respect to any of the Restricted Share Units unless and until Shares are issued
therefor upon vesting of the units.

 

 

 

Transferability of Award:

 

You may not transfer, assign, hypothecate, pledge or encumber this Award for any
reason, other than any transfer under your will or as required by intestate
laws.  Except for permitted transfers as described in the foregoing sentence,
any attempted transfer, assignment, hypothecation, pledge or encumbrance will be
null and void.  Your Restricted Stock Units are not subject to any offset for
any amounts that may be owed to the Company or otherwise.

 

 

 

Tax Withholding:

 

To the extent that the payment of the Restricted Stock Units results in income
to you for Federal, state or local income tax purposes, the Company may withhold
that number of Shares otherwise deliverable to you having an aggregate Fair
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that the Company must withhold.  The value of any fractional
Share remaining shall be paid in cash.

 

--------------------------------------------------------------------------------

 

 

 

 

Miscellaneous:

 

The existence of this Award shall not affect in any way the right or power of
the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or prior preference stock senior to or
affecting the common stock or the rights thereof, or dissolution or liquidation
of the Company, or any sale or transfer of all or any part of the Company’s
assets or business or any other corporate act or proceeding, whether of a
similar character or otherwise.

This Award shall be interpreted by the Committee and any interpretation by the
Committee of the terms of this Award or the Plan and any determination made by
the Committee pursuant to this Award shall be final, binding and conclusive.

The issuance of Shares under this Award shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

This Award is intended to constitute a “deferral of compensation” within the
meaning of Section 409A and shall be administered and construed in a manner
consistent with this intent.  In furtherance of the foregoing and
notwithstanding anything to the contrary herein, if you are a “specified
employee” of the Company (as determined by the Company in accordance with
Section 409A) as of the date of your separation from service with the Company,
then the Shares otherwise deliverable to you upon your separation from service
will be delayed and issued to you on the first day of the seventh month
following your separation from service.

This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan.  Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

2